 In the Matter of THE NEW HAVEN PULP & BOARD COMPANY,EMPLOYERandINTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS OF NORTHAMERICA, (A. F. of L.), PETITIONERCaseNo. 1RC--67'5.Decided April 28,1949DECISIONA"DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Sidney A.Coven, hearing officer of the National Labor Relations Board.Thehearing officer referred to the. Board a motion of the Intervenor to dis-miss the petition.For reasons hereinafter stated, the motion is denied.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers' in connection withthis case to a three-member panel [Chairman Herzog and Membe'r`sReynolds and Gray].Upon the entire record in this case, the Board" finds :1.The Employer is engaged in' commerce within the' meaning of,the National Labor Relations Act.2.The Petitioner and United Pulp and Board Workers' of America,Local 457, of United Paper Workers' of America; CIO, and" UnitedPaper Workers of America, CIO, hereinafter together called the' Inter-venor, are labor organizations' claiming to, represent employees' of theyEmployer..3.The Intervenor asserts that its current contract with the. Eni! 'ployer covering all the Employer's production and maintenance em=ployees''constitutes a bar to this proceeding.1liis contract is datedSeptember. 8,,1948;1 the. datei on, which= the Intervenor and Employes .reached an oral' agreement; but it was not signed by the parties untilSeptember 13, 1948.On September 8, 1948, the Petitioner by tele-gram notified the Employer of its claim to represent a majority of theEmployer's employees, and on September 13, 1948, filed its petition inthis case.As the Petitioner's notice to the Employer of its claim ofrepresentative status preceded the execution of the contract and was83 N. L.R. B., No. 34.268 THE NEW HAVEN PULP & BOARD COMPANY269followed within 10 days by the filing of a petition, we find that thecontract does not bar a present determination of representatives.',A question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7).of the Act.4.The, Petitioner seeks a unit of all printing pressmen, press as-sistants, feeders and apprentices, all cutting and creasing pressmenand their assistants and apprentices, all die makers and their ap-prentices and all stonemen, excluding all other classifications.TheIntervenor contends that the employees sought by the Petitioner maynot appropriately be severed from the existing production and main-tenance unit which it represents, because of the integration of theEmployer's operations.It adds that the unit requested is, in anyevent, inappropriate because it comprises more than one distinct craft.The Employer assumes a neutral position.The Employer manufactures paperboard and paperboard cartonsin two buildings separated by a railroad spur. In the building wherecartons are manufactured, and where the employees sought by thePetitioner are employed, there are several departments; the printing,cutting and creasing, die making, ink mixing, stripping, finishing, andshipping departments.Each of the departments is physically sep-arated from the others, and is separately supervised.The paper-board for those cartons upon which printing is to be done 2 comes firstinto the printing department.After the printing is done by the print-ingpressmen, they are moved to the cutting and creasing departmentwhere experienced pressmen cut and crease the boards by a pressingmachine to a certain size with the dies made in the die making depart-ment.From there they, go in turn to the stripping, finishing, andshipping departments.It is clear that the printing pressmen and their assistants and ap-prentices constitute a traditional craft group .3The record disclosesthat the machines operated by the cutting and creasing pressmen arein general similar to those operated by the printing pressmen.These-machines are equipped to do -printing, and the cutting and creasingpressmen occasionally use them for that purpose.The cutting andcreasing pressmen go through a period of training similar to that ofthe printing pressmen.We believe that the printing pressmen and' , the cutting and creasing pressmen together constitute a homogeneous2Matter of D. L. Bruce Company,74 N: L.R. B.,1354;, Matterof FrenchManufacturingCompany,72 N. L.R.B. 1467;Matter of U. S. Rubber Co. (Scottsville Plant), 78N. L. R. B. 632.2 Not all cartons have printing done on them.Matter of Square D Company,79 N. L.R. B. 713;Matterof Paterson ParchmentPaper Company,80 N. L. R. B. 1378. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDcraft group such that they may constitute a separate bargaining unit.In view, however, of their inclusion for several years in a plant-wideunit, we find that they also may appropriately continue as part ofthis broader unit.We shall therefore make no determination untilwe ascertain the desires of these employees.The stoneman and the die makers do not, however, appear to bemembers of the pressmen's craft.The stoneman makes up the formsfor use in the printing presses.The die makers prepare the dieswhich are used in the cutting and creasing presses.As they workunder separate supervision and 'are engaged in work which, althoughfunctionally related to that performed by the pressmen, neverthelessinvolves separate and distinct skills, we shall exclude them from thevoting group hereinafter set forth.We shall direct that an election be held among all printing pressmen,press assistants, feeders and apprentices, all cutting and creasingpressmen and their assistants and apprentices, excluding all die makersand apprentices, all stonemen, and all supervisors as defined inthe Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by International Printing Pressmen and Assistants of North America,(A. F. of L.), or by United Pulp and Board Workers of America;Local 457 of United Paper Workers of America, CIO, and UnitedPaper Workers of America, CIO, or by neither.